Per Curiam.
Waiving all technical objections to this proceeding, and without attempting to pass upon the question whether petitioner’s remedy lies in mandamus or certiorari, we have reached the conclusion that the petitioner has failed to show any ground which would warrant the relief which he seeks.
We are not asked to review the decision of the city manager in finding petitioner guilty of the charges preferred against him. Petitioner complains only of the manager’s refusal to grant him a rehearing. No reason for disturbing the determination in that particular has been shown. With but two exceptions the petitioner does not name the witnesses whose testimony he now suggests he desires; he fails to explain why he did not call these witnesses upon the hearing which was accorded him; it does not appear that their *471testimony would change the result or be of any aid whatsoever to the petitioner. On the contrary, the return shows that the two proposed witnesses whose names the petitioner has seen fit to reveal have no knowledge which would throw any light upon the controversy in question. Upon the showing made a rehearing would be an idle ceremony and a waste of time.
This application is akin to a motion for a new trial upon the grounds of newly-discovered evidence, and the petitioner has failed to bring himself within the rules governing applications of such a character.
Serious charges against certain city officials are contained in the petition, which have no place in the petition, and no bearing on the issue involved in this proceeding. If there is anything of substance to these accusations, the petitioner, as a public-spirited citizen, and as one interested in good government, owes it to himself and to the public to make a complaint to and place this evidence, if he has any, in the hands of the district attorney of Niagara county, to the end that such official may proceed in the proper way against those charged with such serious derelictions.
The determination of the city manager of the city of Niagara Falls should be confirmed, and the order of certiorari annulled, with fifty dollars costs and disbursements.
All concur. Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.
Determination of the city manager of Niagara Falls confirmed and the order of certiorari dismissed, with fifty dollars costs and disbursements.